



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Ontario c. Strang, 2018 ONCA 844

DATE: 20181023

DOSSIER: C65405

Les juges Rouleau, Pardu et Benotto

ENTRE

Sa Majesté la Reine du chef de
    lOntario

Requérante (Intimée)

et

Margaret Strang ou Malgorzata
    Strang

Intimée (Appelante)

Margaret Strang, par vidéo

Daniel Mayer et Jeremy Glick, pour la
    requérante

Date de laudience : le
    12 septembre 2018

En appel de lordonnance du juge Sean F.
    Dunphy de la Cour supérieure de justice en date du 11 décembre 2017.

La juge Pardu :

[1]

Lappelante interjette appel dune ordonnance de
    la Cour supérieure limitant sa capacité dester en justice. Lordonnance,
    prononcée le 11 décembre 2017, lui interdit de poursuivre ou dentamer de
    nouvelles instances tant civiles que pénales sans obtenir lautorisation dun
    juge de la Cour supérieure au préalable. Le libellé de lordonnance est rédigé
    ainsi :

a)

Il est interdit à lintimée, directement ou indirectement, dentamer
    ou de continuer toute procédure civile ou pénale, incluant toute dénonciation
    privée, demande pour une ordonnance de ne pas troubler la paix, et/ou porter en
    appel de toute décision, rejet ou sursis de procédure, devant nimporte quel
    tribunal judiciaire en Ontario, sauf en recevant préalablement lautorisation
    dun(e) juge de la Cour supérieure de justice et après avoir défrayé les dépens
    mentionnés dans lordonnance de la juge Kiteley en date du 11 mai 2017.

b)

Toute demande dautorisation en vertu de paragraphe 1, ci-dessus,
    doit être écrite et ne doit pas dépasser trois pages en longueur ni contenir de
    la documentation supplémentaire. Toute demande sera déposée au 361, rue
    University et sera étudiée par cette Cour sans demander des observations auprès
    de la Couronne.

c)

Le personnel du greffe refusera toute documentation de lintimée qui
    ne se conforme pas avec cette ordonnance ou toute ordonnance future dans le
    cadre dune demande dautorisation.

[2]

Lappelante
prétend que
    le juge de première instance a eu tort de prononcer cette ordonnance et quil y
    a lieu daccueillir lappel pour les trois raisons suivantes :

1.

Le juge naurait pas dû instruire la requête de
    lOntario alors que lappelante nétait pas présente.

2.

Le juge naurait pas dû déclarer lappelante plaideuse
    quérulente puisquelle est plutôt victime de divers torts commis par de nombreuses
    personnes.

3.

Les droits linguistiques de lappelante ont été
    brimés puisquelle na pas reçu une copie des motifs de lordonnance en
    français.

[3]

Cet appel soulève les questions suivantes :

1.

Y a-t-il eu manquement à léquité procédurale lorsque
    le juge a instruit la requête alors que lappelante était absente?

2.

Le juge de première instance a-t-il eu tort
    dinterdire à lappelante de poursuivre ou dentamer de nouvelles instances
    civiles en vertu de larticle 140 de la
Loi sur les tribunaux judiciaires
,
    L.R.O. 1990, c. C.43 (
LTJ
)?

3.

La compétence inhérente de la Cour supérieure
    permet-elle aux juges de cette cour dinterdire à un justiciable dintenter des
    poursuites pénales, et si oui, le juge de première instance a-t-il eu tort de
    prononcer une telle ordonnance?

4.

Les droits linguistiques de lappelante ont-ils
    été brimés parce que les motifs de lordonnance ne lui ont pas été remis en
    français?

Aperçu

[4]

Lappelante est une ancienne employée du ministère
    des Services sociaux et communautaires. Elle a été congédiée après presque six ans
    demploi pour un motif valable, selon lintimée. Depuis son congédiement
    jusquau 21 juin 2017, lappelante a entamé de multiples poursuites civiles et
    pénales, dont :

·

Au moins deux plaintes en matière de
    discrimination et de prévention du harcèlement en milieu de travail;

·

Au moins neuf griefs déposés en vertu de la
    convention collective conclue entre le Syndicat des employés de la fonction
    publique de lOntario et le gouvernement de lOntario;

·

Au moins huit actions introduites devant la Cour
    supérieure de justice;

·

Une tentative dinterjeter appel des décisions
    ayant rejeté quatre de ses actions en justice;

·

Une requête soumise au Tribunal des droits de la
    personne de lOntario;

·

Au moins cinq requêtes soumises à la Commission
    des relations de travail de lOntario;

·

Au moins trois enquêtes criminelles;

·

Au moins trois plaintes déposées auprès du
    Barreau de lOntario;

·

Deux plaintes à lOrdre des infirmières et
    infirmiers de lOntario;

·

Plus dune quarantaine de dénonciations privées
    faites en vertu du
Code criminel
contre une trentaine de personnes;

·

Au moins neuf demandes dengagement de ne pas
    troubler lordre public présentées en vertu de lart. 810 du
Code criminel
, y compris une demande
visant trois
    personnes que le juge de paix a refusé de recevoir;

·

Cinq requêtes / motions spéciales présentées à
    la Cour supérieure de justice en vue de faire réviser les décisions rendues
    lors de la pré-enquête et des audiences relatives aux engagements de ne pas
    troubler lordre public;

·

Deux actions portant sur les normes demploi;

·

Une demande pour que la Reine Elizabeth II intervienne
    au nom de lappelante.

[5]

Les allégations de lappelante se rapportent
    généralement aux voies de fait, aux agressions sexuelles, au harcèlement, à la diffamation
    et à la discrimination supposément commis par de nombreuses personnes pour des
    motifs raciaux et ethniques.

[6]

Chacune des instances civiles de lappelante a
    été radiée en vertu de lart. 21 des
Règles de procédure civile
,
    R.R.O. 1990, Reg. 194 (faute de révéler une cause daction fondée), ou
    encore rejetée en vertu de lart. 2.1 des
Règles
(rejet dune instance
    frivole, vexatoire ou constituant un recours abusif).

[7]

La juge Kiteley a rendu une décision rejetant un
    appel dune telle décision le 11 mai 2017 (
Strang v. Ontario
, 2017
    ONSC 2948, [2017] O.J. No. 2490). On y retrouve, au para. 11(5), un constat de
    létendue des ressources affectées aux litiges de lappelante :

In the period from at least August
    to this date, Ms. Strang has appeared before four other judges today being the
    fifth.  She has initiated a proliferation of lawsuits and two judges have
    found four lawsuits to be without merit.  In addition, in an endorsement
    dated March 10, 2017 (ONSC 1625), Myers J. dismissed CV-17-568386 pursuant to
    Rule 2.1.  Ms. Strang failed to serve and file any meaningful documents
    for today which caused a waste of time in trying to sort out what was
    happening.  She did not serve material to the extent that she filed
    any.  She did not serve in accordance with the direction of Kristjanson J.
     She did not provide copies of her proposed notices of appeal.  She
    did not serve a proper motion record to enable counsel for the respondents to
    know the case they were required to meet and indeed, the case that they were
    required to meet shifted during the course of submissions to include an appeal
    from the merits of the orders made by Akbarali J. and Chiappetta J.  Ms.
    Strang disregarded the time limits set out in Rule 37.  She spoke at
    length in her submissions and brought up all kinds of events and concerns all
    without any evidence.  She insists that she has no money and cannot pay
    any costs ordered.  She confirmed to me that she has obtained a fee waiver
    for, if not all, most of these proceedings that have been launched in the last
    seven or eight months.  She is therefore using her ability to obtain repeated
    fee waivers to start a proliferation of cases which are without merit and to
    bring meritless motions.  She is abusing the rules of court.  She is
    causing a significant waste of judicial resources.

[8]

Lappelante a également engagé de nombreuses
    instances pénales. Jusquau 18 août 2017, elle avait déposé 47 demandes de pré-enquête.
    Toutes ces instances ont été soit retirées par la Couronne, soit suspendues ou
    rejetées par le tribunal. En outre, lappelante a présenté cinq requêtes à la Cour
    supérieure pour faire réviser ces décisions et a déposé neuf demandes
    dengagement de ne pas troubler lordre public en vertu de lart. 810 du
Code
    criminel
.

La décision de première instance

[9]

Le juge de première instance était convaincu que
    lappelante était une plaideuse quérulente,

I am satisfied that I have the required
    jurisdiction to make the order requested under s. 140 of the
Courts of
    Justice Act
and pursuant to any inherent jurisdiction in respect of both
    civil and criminal proceedings on a combined basis. Madam Strang is clearly a
    vexatious litigant and has launched a prodigious number of proceedings before
    all manner of tribunals and courts to pursue what appears on its face to be a
    meritless vendetta. In light of such decisions as
R. v. Jordan
, the
    vast call on judicial resources caused by this avalanche of proceedings must be
    subjected to a reasonable level of control.

Lhistoire procédurale

[10]

La première comparution pour la requête a eu
    lieu le 14 août 2017, et laffaire a été ajournée jusquau 18 septembre.
Laudience a été ajournée une deuxième fois au 11 décembre. Avec le
    consentement des parties, la juge a ordonné quaucune motion, dénonciation
    privée, requête ou procès ne soit entamé avant que la requête de la Couronne
    nait été instruite.


[11]

Le 11 décembre, lappelante na pas comparu
    devant le juge de première instance. Rien nindique que le juge a eu
    connaissance dune raison expliquant labsence de lappelante. Il a noté dans
    son ordonnance que lappelante était « consciente de la date de laudience
    tel que confirme la lettre de lintimée en date du 11 novembre 2017 ».

[12]

Devant cette cour, lappelante a déposé un
    affidavit non daté dans lequel elle affirme ne pas être
    « disponible » le 11 décembre. Elle dit avoir transmis ce document à
    la cour avant le 11 décembre, et elle nous a passé quelques feuilles indiquant
    quelle a envoyé quelque chose à quelquun par télécopie. Ces feuilles ne
    révèlent aucunement à qui le document a été envoyé ou de quel document il
    sagissait.

Analyse

(1)

Léquité procédurale

[13]

Lexplication quelle nétait pas
    « disponible » pour laudience fixée au 11 décembre ne saurait, sans
    plus, constituer une raison valable dajourner à nouveau laudience. Compte
    tenu de lhistoire des instances entamées par lappelante, le juge de première
    instance na pas erré en entendant la requête en labsence de lappelante.

(2)

La validité de lordonnance quant aux instances
    civiles

[14]

Larticle 140 de la
LTJ

habilite la Cour supérieure à empêcher labus des cours civiles par
    un justiciable
. Le paragraphe (1) de cet article est
    ainsi libellé :

140 (1)
Si
    un juge de la Cour supérieure de justice est convaincu, sur requête, quune
    personne, de façon persistante et sans motif raisonnable :

a)

soit a introduit des instances vexatoires devant un tribunal;

b)

soit a agi dune manière vexatoire au cours dune instance devant un
    tribunal;

Il peut lui interdire, sauf avec
    lautorisation dun juge de la Cour supérieure de justice :

c)

dintroduire dautres instances devant un tribunal;

d)

de poursuivre devant un tribunal une instance déjà introduite.

[15]

La preuve dont disposait le juge de première
    instance justifiait amplement linterdiction dintroduire ou de poursuivre des
    instances civiles. Le comportement de lappelante  y compris les multiples
    instances dénuées de fondement et parfois incompréhensibles portant sur les
    mêmes événements et le refus de se conformer aux ordonnances de la cour ou de
    sacquitter des dépens  procure une assise solide à lordonnance en vertu de
    lart. 140 de la
LTJ
.

[16]

Malgré le bienfondé de cette interdiction, le
    juge de requête naurait pas dû interdire indéfiniment à lappelante dintenter
    une poursuite civile à moins quelle ne sacquitte de ses dépens impayés. Le
    non-paiement des dépens doit peser dans la balance lorsque lappelante demande
    lautorisation dentamer ou de poursuivre une instance civile mais il ne
    saurait, en soi, y poser obstacle.

(3)

La validité de lordonnance quant aux instances
    pénales

[17]

Lintimée fait valoir que lordonnance interdisant
    les instances pénales qui nont pas été autorisées par un juge de la Cour
    supérieure est nécessaire afin de mettre un terme au gaspillage important des
    ressources judiciaires quentraine le comportement abusif de lappelante. Selon
    lintimée,

Les maigres
    ressources judiciaires qui auraient pu être consacrées à d'autres affaires ont
    été gaspillées en raison des procédures vexatoires de M
me
Strang. De
    nombreuses ressources judiciaires sont mobilisées chaque fois qu'une
    dénonciation est faite sous serment par un particulier et est signée par un
    juge de paix. Un juge de paix, un procureur de la Couronne, un greffier, un
    sténographe judiciaire et les agents de sécurité du tribunal doivent tous être
    affectés à la salle d'audience pour qu'une pré-enquête puisse avoir lieu. Les
    47 dénonciations privées faites par M
me
Strang ont mobilisé ces
    ressources. (mémoire de lintimée au para. 9)

[18]

Lintimée maintient que la compétence inhérente
    dune cour supérieure est suffisamment large pour justifier lordonnance du
    juge de première instance. Elle avance que le pouvoir de sanctionner loutrage
    au tribunal lhabilite à agir ainsi.

[19]

Lexercice de sa compétence inhérente fait partie intégrante dune
    cour supérieure.
En 1885, Lord Blackburn a expliqué que « from early
    times  the Court had inherently in its power the right to see that its process
    was not abused by a proceeding without reasonable grounds, so as to be
    vexatious and harassingthe Court had the right to protect itself against such
    an abuse » (
Metropolitan Bank v. Pooley
(1885) 10 App. Cas. 210 aux
    pp. 220-221).

[20]

Plus récemment, dans larrêt
B.C.G.E.U. c.
    Colombie-Britannique (procureur général)
,

[1988] 2 R.C.S. 214, la
    Cour suprême a soutenu une ordonnance relevant de la compétence inhérente et du
    pouvoir de sanctionner loutrage au tribunal. Il sagissait en linstance dune
    ordonnance interdisant le piquetage aux alentours de tous les palais de justice
    en Colombie-Britannique. La Cour suprême a confirmé lexistence dune
    compétence inhérente à la p. 240 :

Il est bien établi que les tribunaux ont
    compétence pour défendre leur propre autorité. Cette compétence est inhérente à
    l'idée même d'un tribunal et I. H. Jacob en fait un résumé admirable dans « The
    Inherent Jurisdiction of the Court » (1970), 23
Current Legal Problems
23, aux pp. 27 et 28:

[TRADUCTION] 
    De par son caractère essentiel une cour supérieure de justice doit
    nécessairement être investie du pouvoir de maintenir son autorité et d'empêcher
    qu'on fasse obstacle à ses actes de procédure ou qu'on en abuse. Il s'agit d'un
    pouvoir intrinsèque d'une cour supérieure; c'est son âme et son essence mêmes,
    son attribut immanent. Dénuée de ce pouvoir, la cour serait une entité ayant
    une forme mais aucune substance. La compétence inhérente d'une cour supérieure
    est celle qui lui permet de se réaliser en tant que cour de justice. Le
    fondement juridique de cette compétence est donc le pouvoir qu'ont les
    tribunaux de maintenir, de protéger et de remplir la fonction judiciaire qui
    est d'administrer la justice
conformément
à la loi d'une manière régulière, ordonnée et efficace.
[Nos soulignés.]

[21]

Malgré lampleur apparente de cette compétence,
    la Cour suprême a balisé lusage que peuvent en faire les cours supérieures
    pour venir en aide aux cours provinciales dans larrêt
R. c. Caron
,
    2011 CSC 5, [2011] 1 R.C.S. 78.

[22]

Les paragraphes 30 et 32 de larrêt
Caron
imposent trois limites à lexercice de la compétence inhérente dans le but de
    venir en aide aux tribunaux dinstance provinciale : (i) les tribunaux
    dinstance provinciale ne doivent pas avoir les pouvoirs nécessaires pour
    intervenir et il doit être essentiel de prévenir une injustice, (ii) lexercice
    de la compétence inhérente ne peut constituer une ingérence, et (iii)
    lexercice de la compétence inhérente ne peut enfreindre une disposition
    législative.

[23]

Compte tenu des moyens qui sont disponibles pour
    empêcher un plaideur quérulent dabuser du système judiciaire, il nest pas
    nécessaire pour éviter une injustice daccorder à un juge de la Cour supérieure
    la compétence de limiter laccès aux juges de paix par des personnes qui
    voudraient déposer une dénonciation privée en vertu de lart. 504 ou de lart.
    810 du
Code criminel
. Étant
    donné cette conclusion, il nest pas nécessaire de se prononcer sur les autres
    critères de larrêt
Caron
.

[24]

Lun des moyens par lesquelles les plaideurs
    quérulents peuvent engager des poursuites pénales vexatoires consiste à déposer
    une dénonciation privée non fondée. Un second moyen consiste à dénoncer une
    personne dans le but dobtenir un engagement de ne pas troubler lordre public.
    Ces procédures sont régies par les arts. 504 et 810 du
Code criminel
, qui sont rédigés ainsi :

504
Quiconque
    croit, pour des motifs raisonnables, quune personne a commis un acte criminel peut
    faire une dénonciation par écrit et sous serment devant un juge de paix.

810 (1)
Peut déposer une dénonciation devant un juge de paix ou la faire
    déposer par une autre personne, la personne qui craint, pour des motifs
    raisonnables, quune autre personne :

a) soit ne lui cause ou cause à son
    époux ou conjoint de fait ou à son enfant des lésions personnelles ou
    nendommage sa propriété;

b) soit ne commette linfraction
    visée à larticle 162.1.

(2)
Un
    juge de paix qui reçoit une dénonciation prévue au paragraphe (1) fait
    comparaître les parties devant lui ou devant une cour des poursuites sommaires
    ayant juridiction dans la même circonscription territoriale.

[25]

Conscient des difficultés que posent les
    plaideurs quérulents, le parlement a tenté doutiller les cours provinciales en
    adoptant lart. 507.1 du
Code criminel
en 2002. Cette disposition
    législative crée une procédure distincte permettant à la cour de scruter
    davantage les dénonciations privées (comparé à celles déposées par la police ou
    la Couronne) faites en vertu de lart. 504 avant de décider sil y a lieu de
    décerner une sommation ou un mandat.

[26]

Comme lexplique le juge Watt dans larrêt
R.
    v. McHale
,
2010 ONCA 361, 256 C.C.C. (3d) 26 au para.
65, lart.
    507.1 « puts in place several measures to assure scrutiny of prospective
    private prosecutions to stifle the procession of frivolous or vexatious prosecutions
    before the courts ».
Larticle impose une procédure où le
    juge ne peut décerner un mandat quaprès avoir tenu une pré-enquête, entendu
    des témoins pour corroborer la dénonciation, sêtre assuré que le procureur
    général ait été avisé de laudience et que ce dernier ait pu y participer sil
    le souhaite.

[27]

Il convient de noter que la procédure de
    pré-enquête ne revêt pas la même finalité ou la même économie de ressources
    quune interdiction dentamer de nouvelles instances. La pré-enquête peut
    nécessiter lexamen de témoins et le contre-interrogatoire de ceux-ci par le
    ministère public.
Si le juge
    de paix estime que la dénonciation privée nest pas fondée, le dénonciateur
    peut intenter un recours supplémentaire en vue de contraindre le juge de paix à
    décerner une sommation ou un mandat darrestation.

[28]

Toutefois, le législateur a prévu des moyens
    supplémentaires dassurer le bon fonctionnement des tribunaux, dont le para.
    579(1) du
Code criminel
:

579
(1)
Le procureur général peut
    ordonner un arrêt des procédures

Le procureur général
    ou le procureur mandaté par lui à cette fin peut,
à tout moment après le
    début des procédures à légard dun prévenu ou dun défendeur
et avant
    jugement, ordonner au greffier ou à tout autre fonctionnaire compétent du
    tribunal de mentionner au dossier que les procédures sont arrêtées sur son
    ordre et cette mention doit être faite séance tenante; dès lors, les procédures
    sont suspendues en conséquence et tout engagement y relatif est annulé. [Nos
    soulignés.]

[29]

Le procureur général peut, par lentremise de
    cette disposition, ordonner un arrêt des procédures à légard dinstances
    touchant un prévenu (dénonciation en vertu de lart. 504) ou un défendeur (dénonciation
    en vertu de lart. 810). Alors quun juge ne peut rejeter une poursuite privée
    déposée en vertu de lart. 504 avant davoir complété la pré-enquête, cette
    interdiction ne sapplique pas au procureur général. Selon larrêt
McHale
,
    au para. 89, le para. 579(1) autorise le procureur général à ordonner un
    arrêt des procédures dès quune dénonciation est assermentée, sans avoir à attendre
    la pré-enquête.

[30]

Le gaspillage des ressources judiciaires
    entrainé par les plaideurs quérulents est un problème grave qui prive dautres
    justiciables de leur temps devant un juge de paix. Cependant, si le procureur général
    est davis quune dénonciation est frivole ou manifestement non fondée, il peut
    ordonner un arrêt des procédures dès que la dénonciation est assermentée, et ainsi,
    éviter la quasi-totalité du gaspillage quil lamente, sans avoir recours à la Cour
    supérieure pour faire le tri des poursuites pénales proposées.

[31]

Ainsi, en lespèce, il nest pas nécessaire de
    déterminer si les autres critères exigés par larrêt
Caron
auraient
    été satisfaits.

(4)

Les droits linguistiques

[32]

En ce qui a trait à lordonnance rendue en vertu
    de larticle 140 de la
LTJ
, je  naccepte pas largument selon lequel
    les droits linguistiques de lappelante ont été brimés parce que les motifs de
    lordonnance ne lui ont pas été remis en français.
Lalinéa
    126(2)8 de la
LTJ
prévoit que les motifs dune cause civile bilingue
    peuvent être rédigés en français ou en anglais. En revanche, lal. 126(2)9
    impose lobligation au tribunal de fournir une traduction des motifs à la
    demande dune partie. En linstance, lappelante na pas prétendu avoir fait
    une telle demande et na déposé aucune preuve à cet effet.
À mon avis, par contre, même en labsence dune obligation
    statutaire, la pratique devrait être que les juges qui instruisent une cause dans
    laquelle toutes les plaidoiries écrites et largumentation orale étaient en
    français rendent leurs motifs en français. Une partie perdante qui plaide sa
    cause en français ne devrait pas avoir à attendre une traduction des motifs
    avant dêtre en mesure de les scruter pour décider si elle en fera appel.

Conclusion

[33]

Pour ces motifs, jaccueillerais lappel et je modifierais
    lordonnance en substituant les mots suivants à lalinéa (a) :

Il est interdit à lintimée, directement ou indirectement, dentamer
    ou de continuer toute procédure civile et/ou de porter en appel toute décision
    civile devant nimporte quel tribunal judiciaire en Ontario, sauf en recevant
    préalablement lautorisation dun(e) juge de la Cour supérieure de justice.

[34]

Je maintiendrais les autres alinéas de
    lordonnance, à lexception des mots « sans demander des observations
    auprès de la Couronne » que je radierais de lalinéa (b).

[35]

Je naccorderais aucuns dépens pour cet appel.

Rendu le : 23 octobre 2018

« G.
    Pardu j.c.a. »

« Je
    souscris Paul Rouleau j.c.a. »

« Je
    souscris M.L. Benotto j.c.a. »


